EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Avakian on 2/16/2021.

The application has been amended as follows: 

Please rejoin claims 15-16 and 18-20.
In claim 1, in the third line of the claim, after the term “contains” and before the term “silicon oxide particles”, please add the term “hydrophilic”.
In claim 13, in the third line of the claim, after the term “contains” and before the term “silicon oxide particles”, please add the term “hydrophilic”.
In claim 15, in the fourth line of the claim, before the term “silicon oxide particles”, please add the term “hydrophilic”.
In claim 20, please amend the term “A method…” to “The method for manufacturing an optical member according to claim 15…”, wherein the dependency is upon independent claim 15.

Claims 1-5, 7-11, and 13-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-16 and 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/14/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Ishizeki et al. (US 20160025899), Takane et al. (US 20110195239), Kubo et al. (JP 2011-057589), Jewhurst et al. (US 20140178657
Ishizeki discloses a substrate with an antireflection layer, wherein the antireflection layer is a porous layer that comprises inorganic silica nanoparticles, silicon oxide binder, and a fluorinated compound that has a perfluoroalkyl group and an ether group.  However, Ishizeki is silent to the silica nanoparticles being hydrophilic.  Takane discloses a low refractive index film for optical elements, wherein the film comprises a binder that is a silicate hydrolysis condensate of silicate, silicon oxide beaded particles, and can further include a fluorinated compound at an amount of 0.1 to 5 wt%.  However Takane is silent to the claimed fluorine compound and that the beaded particles are hydrophilic.  Kubo discloses a fluorine compound having the claimed structure.  However, Kubo is silent using the fluorine compound in combination with hydrophilic silica particles.  Jewhurst discloses an antireflection coating that is a porous coating that comprises elongated silica particles, silicon oxide binder, and a fluorinated compound.  However, Jewhurst is silent to the hydrophilic silica particles, claimed fluorinated compound and teaches away from using the claimed compound.  Blahnik discloses a camera element with an AR coating but is silent to the claimed coating composition for the AR layer.  The combination of hydrophilic silica particles, silicon oxide binder, and a fluorinated compound having the claimed structure is not necessarily taught in the prior art, wherein the combination of these elements at the content of the fluorinated compound results in the properties that naturally flow from the combination.  As such, the present claims are found to be novel and unobvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner




/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783